Citation Nr: 1526131	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  09-37 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a personal hearing in September 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in February 2012, February 2013 and November 2013.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's antisocial personality disorder is a congenital condition, and the preponderance of the evidence is against finding that such disorder was incurred in or aggravated by service.

2.  The preponderance of the evidence is against finding the Veteran's other psychiatric disorders (depressive disorder, anxiety disorder, opioid dependence, mood disorder) are related to a disease, injury or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder was not incurred in or aggravated by active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in December 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the December 2008 letter described how appropriate disability ratings and effective dates were assigned. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Veteran was provided VA examinations in June 2012, May 2013, and January 2014, and a Veterans Health Administration (VHA) opinion was provided in March 2015.  The examiners considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of examinations of the Veteran.  The examiners offered negative nexus opinions.  The 2012 and 2013 examiners did not have access to the Veteran's in-service counseling records, although the 2014 examiner and 2015 VHA provider were able to review these records on conjunction with their opinions.  As all of the given opinions were based on review of treatment records, the Veteran's statements, and all provided opinions were supported by rationales, the Board concludes that the opinions provided are adequate in the aggregate.  Based on the foregoing, the Board finds the examination reports and VHA opinion are thorough, complete, and when considered together, are sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board recognizes that all of the Veteran's records were not available for the 2012 and 2013 examinations; however, the interview and mental status evaluations are still pertinent.  The 2015 VHA psychiatric provided opinions which addressed the probability ("not as likely as not" and "unlikely") of in-service incurrence and aggravation, and provided supporting rationales.  In the aggregate, the opinions of record provide the Board with the needed information and rationales to make a decision on this claim.  Overall the Veteran has had 4 VA medical opinions provided regarding his complicated psychiatric claim, and the record does not contain any conflicting positive medical nexus opinions.  It does not appear that remanding for additional opinions will further contribute to a decision in this claim.  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.  

Based on the aforementioned VA examinations, VHA opinion, Social Security Administration (SSA) records, service treatment and personnel records, and VA treatment records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b) . However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain diseases, to include psychoses, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, as reviewed below, the credible evidence of record does not reflect that the Veteran had a psychosis to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

Personality disorders are not diseases or injuries for compensation purposes, and, except as provided in 38 C.F.R. § 3.310(a) of this chapter (disability proximately due to or result of a service-connected disease or injury), disability resulting from them may not be service-connected.  A disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  See 38 C.F.R. § 4.127.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects" because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).



Factual Background and Analysis

The Veteran argues that his anxiety and symptoms of a psychiatric disorder began during his period of service from February 1980 to August 1981.  He has stated that he felt bullied in service, and that he particularly struggled with living in a barracks with a number of other soldiers.  He has stated that he was irritated and frustrated in service, and that he continues to be irritable.  He also complains of a current discomfort in crowds and limited ability to get along with people.

Service personnel records are replete with reference to administrative counseling of the Veteran by his superiors at Fort Carson beginning in February 1981 for various offenses related to attitude and appearance.  These included being absent from duty, being late to duty, having deficiencies with his uniform inasmuch as his fatigues were soiled and dirty, his boots were unpolished, he was in need of a shave and haircut and his hat was extremely soiled.  Other offenses included not showing respect for an officer after being told to get out of formation for his uniform deficiencies and hanging his eyeglasses off of his uniform despite being previously told not to have them on with his uniform.  In April 1981, it was noted that he voiced negative comments about the army, his unit and his superiors.  He voiced a "can't do and won't do attitude" about all aspects of his job and the directives given him.  His performance had been poor and was considered a deterrent to others around him.  He reportedly showed no initiative toward his specialty (prop and rotor functions).  He failed to obey an order to check in with his platoon after some training.  On his January 1980 personnel background history, the Veteran reported a history of being arrested for a DWI in October 1979, but the case was dismissed.

Service treatment records include counseling records from 1981.  He reported that he was referred to the counseling by his superiors.  He initially indicated he did not know why he was referred, but then he stated that he had difficulties getting along with others.  In January 1981, he reported that he had a history of fighting in school prior to his entrance to service.  He also reported losing "all three" jobs prior to service, again for fighting.  He dropped out of high school due to his problems [although his personnel record contains a diploma].  He stated that he was "on his own" from age 12, and that he learned to protect himself.  He felt that it was a "matter of pride" to fight "when challenged."  Objectively, the Veteran was cooperative, his mood was level, but his affect appeared guarded and belligerent.  He had no perceived cognitive impairment.  He was assessed with "anti-social tendencies, and an inappropriate way of dealing with anger and stress."  

A January 1981 report of medical history showed the Veteran had a member of the family that was "nervous."  He completed high school and noted he had "good-87 average" grates.  He felt that school was a "pain in the ass."  He reported three prior jobs.  He remained at each job for less than two years.  He served as a kitchen helper, a gas attendant and working quality control; he reported leaving each job for more money/hours, and the last job because he joined the U.S. Army.  He denied prior mental health treatment.   He had two offenses listed during his service, one in October 1980 for trespassing, and one in January 1981 for DUI, careless driving and speeding.   

In February 1981, the Veteran requested emergency treatment because he wanted to "kill" his supervisor.  The counselor determined that the Veteran did not present a valid homicidal threat, but that he was agitated.  He felt that he was picked for the dirtiest and most uncomfortable jobs.  The counselor noted the Veteran had "anti-social traits" and that he used anger to "manipulate others and gain what he wants," but that he did not have a major psychiatric illness.  He was scheduled for the "abuser's group."  A March 1981 counseling session noted that the Veteran had a paradoxical tension reaction to relaxation training.  He discussed his childhood and his remote, uninvolved father.  He felt a need to rebel and establish independence.  He felt the Army had "too many rules," and he had no self-esteem or payoff for compliance.  The Veteran discussed the "stress of being in military-similarity to family before he left; fear of closeness or being tied down; underlying low self-esteem."  The Veteran reported he had a job supervising 200 employees prior to his service.  

In April 1981, the Veteran was subject to an unannounced surprise inspection of his trunk to look for illicit drugs.  The Veteran felt unfairly treated, and swore he would "get even" with the unit commanding officer by "going to the IG, and taking the commanding officer with him, even if he had to go to jail for it."  He indicated his willingness to undergo a court martial if it meant that "someone would listen to him."  The Veteran felt that he "generally handled his anger quite well and kept himself from losing his temper with the commanding officer present."  Another April 1981 treatment record noted the Veteran was sentenced to a drug and alcohol program due to a DWI.  In May 1981, he had a follow up appointment after receiving "several counseling statements since last week...[the Veteran showed] symptoms of cluster #s, but is apparently so 'hyper' decided to try small dose of Ritalin."  It is unclear if the record was referring to cluster A or cluster B personality disorder as the handwriting most closely resembles a "#."  He had no improvement on Ritalin in five days, so he was switched to Lithium.  A few weeks later in May 1981, he was noted to be a "rehab failure" with no improvement on Lithium.  Psychotherapy was stopped in May 1981, and he was recommended for a possible chapter discharge.  A June 1981 record noted "medication does not appear to be helpful, contacted unit and recommended administrative discharge, [Veteran] is willing, no follow up necessary." 

A June 1981 Report of Mental Status Evaluation indicates that the Veteran had been followed at Community Mental Health Activity since January 1980, pursuant to dealing with issues of maturity and impulse control.  His behavior was normal, he was fully alert and oriented, his mood was unremarkable, thought process was clear, thought content was normal and memory was good.  It was noted that no psychiatric diagnosis was warranted, and that the service member was being cleared for any administrative action deemed proper by Command.  Following the June 1981 aforementioned psychiatric report, a report of proposed separation reflects that the Veteran was to receive a general discharge under honorable conditions due to poor attitude, lack of motivation, lack of self-discipline, and failure to demonstrate promotion potential.  He was thereafter separated in August 1981; his separation document notes he was released for failure to maintain acceptable standards of retention.

A December 1979 medical examination did not include a finding or notation of any psychiatric symptoms.  On his December 1979 report of medical history, the Veteran initially denied a history of any medical issues, but when talking to the physician, he reported a history of asthma, having tried marijuana five years earlier and mild alcohol use.   

Social Security Administration (SSA) disability records include records from his October and December 2006 motor vehicle accidents.  Treatment record following his December 2006 accident noted that "there was some question whether he was ejected from the vehicle.  He was found outside the vehicle by EMS and noted to be confused and agitated."  He required full trauma resuscitation at arrival at the hospital.  A September 2006 record noted the Veteran was in a motor vehicle accident in 1990, and had plates placed in his pelvis.  A May 2007 record noted that he had no recollection of the December 2006 accident.  He reported that he did not get more than 4 hours of sleep at night.  A January 2007 record shows the veteran reported being hit by a car in 1970 and suffering a fractured femur, requiring a rod, as well as a pelvic fracture repair with screws and plates.  (December 2006 x-rays revealed the old fracture deformities and screw placements.)  He was noted to be "irritable due to chronic pain" and he reported trouble getting along with coworkers.  He was unsure if he lost consciousness during his October 2006 accident, but he injured his back and neck.  At the time of the October 2006 accident he reported the only medication he was on was Celebrex.  His mental health evaluation noted that he was generally not significantly functionally limited due to his psychiatric disorders, with some moderate social impairment   He was diagnosed with depressive disorder secondary to chronic pain.  An April 2007 MRI noted a lesion on the left frontal lobe thought to be a meningioma.  

VA treatment records include a June 2008 mental health note, where the Veteran was referred after complaints of increased problems sleeping at night despite medication.  He stated he had an uneventful childhood and no behavior problems.  He stated that while in the service another recruit's snoring prevented him from sleeping, so he "threw the [other recruit] out of his bunk" several times.  He described irritability, low tolerance for frustration, and preferring to be and work alone, which he indicated began during this time in service.  He reported frequent fights in his 30s, and the loss of jobs due to irritability.  He described two motor vehicle accidents, and a traumatic brain injury.  He denied a history of mania or psychosis.  He used drugs in his 20s for three years, "since that time in boot camp."  The impression was "unclear as to mood disorder.  Gives no history of mood cycles.  Describes nearly 30 years of irritability and preference of isolation, which he states began in boot camp.  Unclear as a particular traumatic event/precipitant although [he] reports initial violence following sleep deprivation."  The Veteran also described a decline in his mood since his severe head injury in 2006.

In a February 2009 mental health note, the Veteran reported "severe irritability and interpersonal clashes beginning in boot camp.  States he had separate eating area and sleeping area because of this."  In March 2009, the Veteran had a neurologic consultation to determine if there was an organic etiology for his mood disorders.  He was noted to have sustained a condylar skull fracture since his December 2006 motor vehicle accident.  He reported he was unconscious for two days following his December 2006 accident.  Following the injury, the Veteran reported chronic memory loss, poor concentration and mood swings.  Prior to the head injury he had "a history of mood behavior disorder."  A brain MRI was negative.  The impression was a traumatic brain injury (TBI) status post-concussion, anxiety disorder/depression, and chronic back pain on chronic narcotics.  He was to be scheduled for neuropsychological testing to determine his cognitive abilities.  

During treatment in February 2009, the Veteran reported he suffered a skull fracture in 1990 too, and that he was in a coma, and hospitalized for 39 days.  He reported that his interpersonal problems began in service, and that he had heavy alcohol intake in service.  There are no records from the Veteran's 1990 accident and subsequent long hospital stay in the VA record.

In September 2009, the Veteran sought help with filing for SSA benefits, via a mental health questionnaire.  The impression given was of "chronic low mood with anxiety.  Very impaired socially and occupationally due to mental conditions."  He was diagnosed with depressive disorder NOS, and a history of head traumas.   In December 2009, the Veteran did not have any mood or psychiatric complaints, and said his mood was "OK."  By June 2010, however, he was "irritable and blaming."  He lived alone, disliked people and had "chronic maladaptive social and occupational functioning."  On a September 2010 depression screening the Veteran denied all symptom questions regarding depression, and had a score of zero (a negative depression screening). 

In May 2011, the Veteran became irritated with VA treatment providers when he was informed that he could not have Xanax, and that "Valium should suffice."  He was frustrated and "blaming" with a chronic low mood, aggravated by chronic pain and disability.  He had "antisocial personality features."  These were "first described in boot camp, with poor impulse control and little remorse for his behavior."  He was diagnosed with a dysthymic disorder, antisocial personality features and a history of head trauma. 

A psychiatry note from September 2011 noted that the Veteran was diagnosed with an impulse control disorder and personality disorder during active duty, including attempted use of psychotropic medication.  After evaluation, he was diagnosed with cyclothymia, with a prior history of dysthymia, and "cannot rule out bipolar disorder;" anxiety state associated with mood disorder.   In December 2011, the Veteran was diagnosed with dysthymia, a history of cyclothymia, anxiety state, a history of head trauma, a history of cluster B personality features, antisocial flavor. 

A June 2012 VA examination report included diagnoses of pain disorder associated with a general medical condition and psychological factors, anxiety disorder and depressive disorder.  The examiner found that the Veteran was diagnosed with traumatic brain injury, and that it was not possible to differentiate the symptoms of his traumatic brain injury from his psychiatric symptoms.  During the examination the Veteran denied a history of disciplinary, legal or substance abuse problems during his school years.  He denied pre-military mental health dysfunction.  He reported limited interpersonal contacts post-service.  He worked an estimated 15 to 20 jobs post-service, most of them short-lived.  He blamed his employment history on his attitude.  He stopped working in 2006 after a motor vehicle accident.  He reported regular, heavy alcohol use in service, and "mild experimentation with LSD and other drugs out there, but not for approximately 30 years."  He felt that his problem was that he gets an attitude around "people."  He stated that his mood fluctuations and anger problems began shortly after he went into the Army due to staying in a barracks with "40 guys."  He reported two head injuries, one in 1990 and one in 2006.  The examiner opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by service because the Veteran's service treatment records did not include a psychiatric diagnosis (specifically the June 1981 evaluation).  At the time of the June 2012 examination, the Veteran's in-service counseling records were not available, so the examiner's rationale for his negative nexus opinion was that there was no evidence of in-service treatment or diagnosis.  The examiner found that there were post-service stressors capable of causing his present psychiatric problems, including years of alcohol abuse, two serious closed-head injuries with loss of consciousness, and ongoing physical pain due to injuries which occurred in the accidents.

The Veteran was afforded a second VA examination in May 2013; again unfortunately before the Veteran's in-service counseling records were obtained.  The examiner diagnosed a personality disorder, NOS with schizoid and antisocial features, and a mood disorder NOS.  The examiner found that the Veteran suffered from traumatic brain injury, and that it was not possible to differentiate what symptoms were attributable to his psychiatric disorders and his traumatic brain injury.  "Assuming that the Veteran's head injury included frontal lobe damage, it [was] possible that some of his impulse control problems were worsened as a result...However, history indicates that the Veteran had impulse control problems while in the service."

The Veteran was afforded a third VA examination in January 2014.  The examiner diagnosed persistent depressive disorder and a personality disorder not otherwise specified.  The examiner opined that the Veteran's psychiatric disorders were less likely than not incurred in or caused by service because there was "no evidence in the Veteran's records suggesting significant mental health issues while in service.  The Veteran was referred to outpatient counseling while enlisted and suggested that this treatment came about as a result of his anxiousness and difficulty getting along with others which precipitated physical altercations."  The examiner noted that the Veteran did not "describe such difficulties currently, and his ongoing psychological problems do not reflect the issues that were occurring while the Veteran was in" service.  The Board acknowledges that the Veteran's service treatment records note an inability to get along with others, irritability, and low tolerance for frustration, which are also current complaints the Veteran has expressed to VA treatment care providers.  Albeit, he has not indicated ongoing problems with physical altercations, he has noted he continues to try to stay away from people.  The November 2013 examiner also opined that there was no clear and unmistakable evidence that the Veteran entered service with a psychiatric disorder (a pre-existing disorder) because there was "no evidence the claimed condition existed prior to service."  The Veteran denied a history of psychiatric treatment pre-service, and stated his behavioral problems (fighting) began in service.  He also reported drug use started in service, including marijuana, cocaine, and hallucinogens.  He reported that he drank alcohol daily in service.

The Board notes that the Veteran reported during service counseling to having a history of fighting and interpersonal conflict prior to service, to include fighting at school and the inability to maintain employment due to conflicts at work in 3 different jobs.  As the 2014 examiner did not address this information, which was in the service counseling records, the Board sought a VHA opinion based on a review of the claims file.

In March 2015, the VHA opinion was provided.  The VA psychiatrist found that it was less likely than not that the Veteran's current personality disorder was subject to any superimposed disease or injury during service or was otherwise aggravated by his service.  The examiner noted that the Veteran appears to have a diagnosis of antisocial personality disorder.  "While there are no records of a formal diagnosis of ASPD prior to entering service, he demonstrated ASP traits, according to the records.  Records reveal he had a history of fighting in school prior to entrance to service.  He reported losing 3 jobs prior to service because of fighting.  He reported he was 'on his own" from age 12, and he learned to protect himself."  The examiner noted that he displayed antisocial behaviors once he was in service, including a counselor noting that the Veteran was "anti-social" and that he used anger to "manipulate others and gain what he wants."  The VA psychiatrist noted that he was not diagnosed with antisocial personality disorder in service, but that his VA records include this diagnosis in some evaluations.  

The VA psychiatrist noted that "personality disorders are unlikely to be precipitated by a single episode, and instead are characterized by a pattern of maladaptive functioning emerging from late teenage to early adulthood.  Specifically, ASPD or treats need to be seen as occurring since the age of 15 years old, which is the case [here].  His ASPD in the service is reflected in his comments of becoming so aggravated to the point of physically aggressing towards his bunkmate for snoring, and being unable to be contained in the highly regimented and structured environment of basic training camp."  The VA physiatrist opined that it was unlikely that his service experience was etiologically related to his development of antisocial personality disorder traits, and more likely that he under reported his interpersonal difficulties in adolescence and childhood (his interpersonal difficulties prior to service).  The VA psychiatrist found that it was less likely than not that the Veteran had a superimposed disease or injury during military service or aggravation of his ASPD, including that his discomfort from sleeping in a barrack with 40 other men was not sufficient to aggravate his ASPD or superimpose another psychiatric disease on his ASPD.

The VA psychiatrist found that there was no clear and unmistakable evidence from the record, or by history provided by the Veteran, of an acquired psychiatric disorder prior to his service.  His current (from the date of his claim) acquired psychiatric disorders included depressive disorder, opioid dependence with chronic pain syndrome, and a mood disorder (depression v. dysthymia).  The VA psychiatrist found that these diagnosed disorders stemmed "from events after service and were not related to his period of service."  Specifically his mood disorder symptoms were noted after his 2006 accident and traumatic brain injury, and were currently associated with his chronic pain.  "Pain seems to be the cause of many of his depressive symptoms (waking him up from sleep, irritability from lack of pain control, etc.)," and psychiatric treatment has not been helpful because it does not alleviate his pain.  The VA psychiatrist notes that the depressive disorder, opioid dependence with chronic pain syndrome and mood disorder symptoms all began after his 2006 motor vehicle accident and are related to this accident, and therefore not caused by his service.

Initially, the Board notes that presumptive service connection for psychosis is not warranted because the evidence does not support that the Veteran suffered from a compensable psychosis within one year of discharge from service. 

As noted above, personality disorders are not diseases or injuries for compensation purposes, and may not be service connected.  A disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  The records, and specifically the 2015 VHA opinion note that the Veteran has an antisocial personality disorder.  The Veteran has provided conflicting accounts of his interpersonal and behavioral history prior to service.  He has stated that he was in fights in high school and that he dropped out, but he has stated he got 87 average and has his diploma.  He has stated he was fired from three jobs prior to service due to conflicts, and he has stated that he was in charge of 200 people at a job prior to service.  He has stated he had a distant father, and that he was "on his own" from age 12, and he has stated that his childhood was uneventful.  He also reported during in-service counseling that he felt the need to fight as a "matter of pride," and that he would fight whenever he "was challenged."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board finds that the Veteran's statements regarding his interpersonal and behavioral attitude are less than credible because he has provided conflicting statements.  As there is a lack of medical evidence prior to service and from service discharge to 2006, this lack of credible reporting of symptoms and symptom onset further complicates this already complicated psychiatric case.  In service, the Veteran reported a history of fighting, disliking school, and having a difficulty maintaining employment due to conflicts.  Although he has denied these negative pre-service traits in subsequent interview, the Board believes that the statements provided in service are more credible than his post-service statements.  The information provided in service is closer in time to the events and attitude described, and they are not colored by his current claim for service connection.  

Based on the statements the Veteran provided in service regarding fighting in school and at jobs, the need to fight as a "matter of pride," and the feeling that he needed to rebel in service, similar to how he rebelled against his father prior to service, the 2015 VA psychiatrist found that the Veteran had an antisocial personality disorder prior to and during service.  The VA psychiatrist additionally noted that it is typical of antisocial personality disorder traits to appear at age 15, which coincides with the Veteran's reported history of fighting and confrontations in high school and prior to service.  Indeed, the Veteran began throwing his bunkmate physically out of bed for snoring early in service (boot camp), and he did not see any problem with his actions--he merely blamed the bunkmate for snoring and aggravating him (the Veteran).

The Veteran entered service easily frustratable, with a history of violence/fighting and a feeling that he needed to "rebel."  He reported rebelling against his father and having negative consequences to his actions both at school and in work environments.  In service, he reported the same feeling of needing to rebel.  He would rebel against his commanding officers through uniform infractions, and purposefully ignoring their requests (hanging his glasses off his clothing after being told not to, refusing to stand at full attention).  Although his service records do not include notation of drug use, which the Veteran reported to VA examiners, the record does show that he was charged with a DWI in service, and he reported a history of a DWI prior to service.  Post-service, the Veteran continued to have interpersonal and behavioral issues, with continued fighting and conflicts at jobs which meant that he was unable to hold a job for more than 3 years duration.  The work history provided by the Veteran prior to service showed he did not hold a job for longer than one year and nine months prior to his service.  

Regarding the Veteran's antisocial personality disorder, the record contains multiple diagnoses of a personality disorder.  The 2015 VHA psychiatrist noted that the Veteran's symptoms of fighting, rebellion, frustration, and irritability which began prior to service, and continued until he was discharged from service, where symptoms of an antisocial personality disorder.  Despite the June 1981 mental status evaluation finding that he did not have a mental disorder, the counseling records noted that the Veteran was "antisocial" and that he used anger to "manipulate others."  Since antisocial personality disorder is characterized by a "pattern of maladaptive functioning emerging in late teenage to early adulthood," the VHA psychiatrist found that the Veteran's antisocial personality disorder began prior to service, and that he likely underreported his interpersonal problems in adolescence and childhood.  There is no medical evidence of a mental disorder that was superimposed upon his personality disorder as a result of his service.  His in-service symptoms have all be attributed to his antisocial personality disorder, and his symptoms did not change from his reported adolescent symptoms to his in-service symptoms.  Given these reasons, the 2015 VHA psychiatrist found that it was not as likely as not that there was superimposed disease or injury during military service to aggravate his underlying antisocial personality disorder.  As such, the Board finds that entitlement to service connection for antisocial personality disorder is not warranted. 

Regarding the Veteran's acquired psychiatric disorders, including depression v. dysthymia, anxiety, and opioid dependence from chronic pain syndrome, the Board notes that the VA psychiatrist found that these disorders did not develop prior to service (no clear and unmistakable evidence of an acquired psychiatric disorder prior to service).  The Veteran's acquired psychiatric disorders (which do not include his personality disorder) were noted to begin after his 2006 traumatic brain injury and pain syndrome associated with his motor vehicle accidents.  

The VA examiners and the VA psychiatrist have opined that the Veteran's acquired psychiatric disorders were less likely than not incurred in or caused by the Veteran's service.  The 2012 examiner noted that the Veteran's post-service stressors of two serious closed-head injuries with loss of consciousness, ongoing physical pain as a result of the accidents, and years of alcohol abuse were capable of causing his present acquired psychiatric disorders.  The 2013 examiner noted that it was not possible to differentiate the Veteran's psychiatric symptoms from his traumatic brain injury symptoms, and that his head injuries may have aggravated his impulse control problems from his antisocial personality disorder.  The 2014 examiner found that it was less likely than not that the Veteran's acquired psychiatric disorder was incurred in or caused by service because his service treatment records did not suggest "significant mental health issues while in service."  

The Board notes that the 2012 and 2013 VA examiners did not have access to the Veteran's in-service counseling records, and the 2014 VA examiner did not feel that the Veteran's current symptoms of depression, anxiousness, pain syndrome, irritability, and isolation were "occurring while the Veteran was in service."  The Board notes that the in-service records do show complaints of irritability, an inability to get along with others and "blaming."  However, the counseling records do not include statements regarding depression, anxiety or pain syndrome.  The 2015 VHA psychiatrist has noted that the feelings of irritability, blame and antisocial traits are related to his antisocial personality disorder.  His complaints of depression (although he had a negative self-reported depression screening in 2011), and frustration with his pain levels have been associated, both in the treatment records and by the VHA psychiatrist, with his post-service motor vehicle accidents.  After his 2006 accidents, the Veteran was no longer able to work, and his chronic pain led to chronic opioid dependence.  As the medical opinions of record, specifically that of the VA psychiatrist who was able to review the Veteran's entire record, are all negative regarding the onset and cause of the Veteran's acquired psychiatric disorders, the Board finds that entitlement to service connection for an acquire psychiatric disorder is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


